DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin Yong Park et al (U. S. Patent Application: 2014/0295290, here after Park), further in view of Yoshikazu Shimosato et al( U. S. Patent Application: 2004/0239019, here after Shimosato). Jitesh Mehta et al (U. S. Patent Application: 4816081, here after Mehta) is cited as evidence for obviousness for claims 13, 15-18.

the processing comprises pyrolysis of the silicon-dominated electrode; and the controlling comprises setting or adjusting one or more of: pressure(vacuum) of the atmosphere, and composition of the atmosphere[0106, 0154, 0056-0062]. Park does not teach pyrolysing the electrode in a furnace with plurality of chamber. Shimosato teaches pyrolying (carburizing) a work piece in a furnace with plurality of chamber [fig. 1], wherein; the processing comprises a plurality of steps comprising at least a pyrolysis step, a pre-pyrolysis step comprising applying pyrolysis related pre-pyrolysis function(first conditioning chamber, to reduce pressure from atmospheric pressure), and a post-pyrolysis step comprising applying pyrolysis related post-pyrolysis function(first conditioning chamber, to increase pressure to atmospheric pressure)[abstract]; 
at least some of the plurality of steps are applied in sequence, at different points in different ones of the plurality of chambers, with each of the post- pyrolysis step, the 
pyrolysis step, and the post-pyrolysis step performed in different ones
 of the plurality of chambers[abstract, fig. 2]; and 
the controlling comprises: creating in at least one of the plurality of chambers (first conditioning chamber) a vacuum environment(reducing chamber pressure) in the furnace; and subsequently creating a non-vacuum environment(introducing acetylenic gas) in the at least one of the plurality of chambers, wherein creating the non-vacuum environment comprises setting or adjusting one or both of: pressure of 
Claim 1 is rejected (Version II). Park teaches a method for electrode processing, the method comprising: controlling furnace atmosphere during processing of a silicon-dominated electrode in a furnace, wherein:
the processing comprises pyrolysis of the silicon-dominated electrode; and the controlling comprises setting or adjusting one or more of: pressure(vacuum) of the atmosphere, and composition of the atmosphere[0106, 0154, 0056-0062]. Park does not teach pyrolysing the electrode in a furnace with plurality of chamber. Shimosato teaches pyrolying (carburizing) a work piece in a furnace with plurality of chamber [fig. 1], wherein; the processing comprises a plurality of steps comprising at least a pyrolysis step, a pre-pyrolysis step comprising applying pyrolysis related pre-pyrolysis function(second conditioning chamber, to reduce pressure from atmospheric pressure), and a post-pyrolysis step comprising applying pyrolysis related post-pyrolysis function(second conditioning chamber, to increase pressure to atmospheric pressure)[abstract]; 
at least some of the plurality of steps are applied in sequence, at different points in different ones of the plurality of chambers,with each of the post- pyrolysis step, the 
pyrolysis step, and the post-pyrolysis step performed in different ones

the controlling comprises: creating in at least one of the plurality of chambers (second conditioning chamber) a vacuum environment in the furnace; and subsequently creating a non-vacuum environment in the at least one of the plurality of chambers, wherein creating the non-vacuum environment comprises setting or adjusting one or both of: pressure of the furnace atmosphere, and composition of the furnace atmosphere [abstract, 0021-0022], to have an efficient continuous process and control of carburized depth [0012-0015]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of pyrolying to make electrode as Park teaches and pyrolysing the electrode with Shimosato method, because it makes a continuous process and control of carburized depth of the work piece(electrode).
Claims 2-3 are rejected. Park and Shimosato teach the limitation of claim 1(Version II), and Shimosato teaches changing the environmental condition such as creating vacuum in second conditioning chamber(oxygen free environment) [abstract]. 
Claims 2-4 are rejected. Park and Shimosato teach the limitation of claim 1(Version I), and Shimosato teaches controlling of the furnace atmosphere based on environment condition, such as oxygen-free environment, or removing oxygen before pyrolysing (reducing pressure or vacuum) before the (actual) pyrolysing step( in first conditioning step)[0024].
Claim 5 is rejected. Park and Shimosato teach the limitation of claim 4(based on Version I claim rejection above). Shimosato teaches the controlling comprises applying one or more adjustments for removing or scavenging oxygen (removing oxygen by 
Claim 11 is rejected as Shimosato teaches setting or adjusting the pressure of the furnace atmosphere comprises reducing the pressure (in the first conditioning chamber) [0024].
Claim 12 is rejected as Shimosato teaches setting or adjusting the pressure of the furnace atmosphere comprises creating positive pressure in the furnace (in the second conditioning chamber) [abstract].
Claims 13 and 15 are rejected. Park and Shimosato teach the limitation of claim 1(Version II). Shimosato teaches increasing the chamber pressure to atmospheric pressure [0028], but does not teach purging gas. The examiner takes official notice that in fact for removing the electrode (substrate) from vacuum chamber, an inert gas flows first(for example inert gas as argon)to increase the chamber pressure and then the chamber is opened and substrate is removed from the chamber [for example also see Mehta column 6 lines 34-39]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Park and Shimosato teach and re-pressurize the chamber with inert gas, because it is a known way to open a vacuum chamber.
Claim 14 is rejected. Park and Shimosato teaches the limitation of claim 1(Version I), and Shimosato teaches controlling the furnace atmosphere comprises repeating, while processing the silicon-dominated electrode, the creating of a vacuum environment in the furnace, and subsequent creating of a non-vacuum environment in the furnace[0024].

Claims 17-18 are rejected as ambient air comprising Co2/Co which in fact can perform as removal of oxygen.
Claim 24 is rejected. Park teaches a method for electrode processing, the method comprising: 
processing a silicon-dominated electrode comprises pyrolysis the silicon-dominated electrode[0064, 0106]; and comprises controlling atmosphere during processing such as:
performing the pyrolysis in oxygen-free environment(vacuum)[0062]. Park does not teach the chamber is a furnace or teaches creating vacuum and non-vacuum repeatedly. Shimosato teaches a method of pyrolying (carburizing) a work piece in a furnace by creating a vacuum environment(reducing pressure) in the furnace(first conditioning); and subsequently creating a non-vacuum environment in the furnace wherein creating the non-vacuum environment comprises setting or adjusting one or both of: pressure of the furnace atmosphere, and composition of the furnace atmosphere(introducing gas); wherein controlling the furnace atmosphere comprises repeating, while processing the silicon-dominated electrode and without adding new material to the silicon-dominated electrode, the creating of a vacuum environment in the furnace, and the subsequent creating of a non-vacuum environment in the furnace[0024], to have an efficient continuous process and control of carburized depth [0012-0015].
Claims 6-10, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin Yong Park et al (U. S. Patent Application: 2014/0295290, here after Park), Yoshikazu Shimosato et al (U. S. Patent Application: 2004/0239019, here after Shimosato), further in view of Lei Wang et al (U. S. Patent Application: 2021/0135193, here after Wang).
Claim 6 is rejected. Park teaches pyrolysing in reducing atmosphere and inert gas atmosphere [0062]. Shimosato teaches pyrolysing under carburizing gas (hydrocarbon gas) [0024], but do not teach a mixture of carburizing gas (hydrocarbon gas) and inert gas. Wang teaches a method of making a silicon electrode, and teaches step of pyrolysing under a hydrocarbon gas and inert gas [00009, 0092]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of pyrolying to make electrode as Park and Shimosato teach where the pyrolysing gas comprising inert gas and hydrocarbon gas, because Wang teaches it is suitable gas mixture for making silicon containing electrodes.
Claims 7-8 are rejected as Wang teaches adding hydrogen gas in pyrolysing step [0098], which in fact removes oxygen gas. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of pyrolying to make electrode as Park, Shimosato, and Wang teach where the pyrolysing gas comprising inert gas and hydrocarbon gas, and hydrogen because Wang teaches it is suitable gas mixture for making silicon containing electrodes.
Claims 9-10 are rejected as Wang teaches the at least one additional gas (hydrocarbon gas) comprises 10% of furnace atmosphere by weigh (or volume) [0092].

Claim 15 is rejected as Wang teaches the inert gas comprising argon [0092].
Claims 16-18 are rejected as Wang teaches adding hydrocarbon gas to inert gas [0092], furthermore Wang teaches adding additive gas such as hydrogen [0098], which in fact removes oxygen.
Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin Yong Park et al (U. S. Patent Application: 2014/0295290, hereafter Park), Yoshikazu Shimosato et al (U. S. Patent Application: 2004/0239019, here after Shimosato), further in view of Hebin Luo et al (Chinese Patent: 201910259186.5, hereafter Luo).
Claims 19-21 are rejected. Park teaches controlling the furnace atmosphere to be inert gas, but does not each controlling based on capacity retention. Luo teaches 
Claims 19, 22-23 are rejected. Park teaches controlling the furnace atmosphere to be inert gas, but does not each controlling based on resistance. Luo teaches making silicon based electrode comprising carbon precursor (phenol) and pyrolysing step in inert atmosphere, and teaches improving conductivity( reducing resistance, or reduce in increasing the resistance) for charge discharge cycles [abstract]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Park and Shimosato teach where pyrolysing in inert atmosphere causes reducing resistance, because Luo teaches pyrolysing phenolic resin silicon based electrode in inert atmosphere leads to improving conductivity in charge discharge cycles. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of pyrolying to make electrode as Park teaches and pyrolysing the electrode with Shimosato method, because it makes a continuous process and control of carburized depth of the work piece(electrode).
Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive. The applicant argument regarding Sun’s apparatus is not furnace is .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712